[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Windham, Docket No. CRll-66257.
Atty. Pamela Favreau, Defense Counsel, for Petitioner.
     Atty. Mark Stabile, Assistant State's Attorney for the State. BY THE DIVISION
The sentence imposed by the trial court on January 24, 1990, is sufficiently inconsistent with the Judgment on file to prevent this Division from determining with certainty the effective sentence imposed. The file therefor is returned for clarification of the sentence.
PURTILL, J. CT Page 6451